875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lloyd John COLEMAN, Petitioner-Appellant,v.H. Gary WELLS, Respondent-Appellee.
No. 88-1871.
United States Court of Appeals, Sixth Circuit.
May 23, 1989.

Before BOYCE F. MARTIN and BOGGS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lloyd John Coleman appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254 in which he alleged that his guilty plea was involuntary.  Coleman alleged that he pleaded guilty to a reduced charge of second degree murder because his attorney "guaranteed" that he would receive only a 15 to 30 year sentence.  In fact, Coleman received the maximum life sentence.


3
Upon consideration, we conclude that habeas relief was properly denied.  The transcript of Coleman's guilty plea shows that the plea was otherwise valid.  Coleman acknowledged that the only plea agreement involved reducing the charge from first degree murder to second degree murder.  The remainder of the record supports, at most, a subjective expectation of a lighter sentence.  However, a subjective expectation by Coleman and his attorney that Coleman would receive a lighter sentence does not render the guilty plea invalid.   See Self v. Blackburn, 751 F.2d 789 (5th Cir.1985);  Stout v. United States, 508 F.2d 951, 953 (6th Cir.1975).  Upon review of the record as a whole, we conclude that the petition was properly dismissed without the necessity of an evidentiary hearing.   See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).


4
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.